EXHIBIT 10.1

Text of Amendment to the Company’s 1998 Employee Qualified Stock Purchase Plan
(ESPP)

Section 5(c) of the ESPP is amended in its entirety to read as follows effective
as of March 22, 2007:

“(c) Notwithstanding any provision in the Plan to the contrary other than
Section 3, each eligible Employee (determined pursuant to Section 3) shall be
automatically enrolled in the Offering Period commencing on April 1, 2007,
provided that each eligible Employee who is enrolled in an Offering Period that
was suspended as of March 31, 2007, shall continue to be enrolled in such
Offering Period subject to Section 10. Payroll deductions for each such eligible
Employee shall commence as soon as administratively practicable following the
date the Company’s Form S-8 registration statement with respect to the issuance
of Common Stock under the Plan becomes effective and shall be made at the rate
specified in the Employee’s subscription agreement provided that such rate is
more than zero percent (0%), subject to any change in subscription rate made
pursuant to Section 6(c) and the Employee’s withdrawal from participation in the
Plan in accordance with Section 11. An Employee who has not filed a subscription
agreement will be entitled to continue to participate in the applicable Offering
Period only if the individual submits a subscription agreement authorizing
payroll deductions in an amount exceeding zero percent (0%) to the Company’s
payroll office (i) no earlier than the date the Company’s Form S-8 registration
statement with respect to the issuance of Common Stock under the Plan becomes
effective and (ii) no later than two (2) weeks following the effective date of
such S-8 registration statement or such other period of time as the
Administrator may determine (the “Enrollment Window”). An Employee who fails to
submit a subscription agreement during the Enrollment Window or whose
subscription rate does not exceed zero percent (0%) will be automatically
terminated from participating in the Offering Period in which such Employee is
enrolled.”

The last sentence of Section 6(b) of the ESPP is amended in its entirety to read
as follows effective as of March 22, 2007:

“Notwithstanding the foregoing, effective for the Exercise Period commencing on
April 1, 2007, the Company will, on such terms and conditions as the Company may
prescribe, permit a participant to make a payment to his or her account up to
the payroll deductions that would have been made during the period of time, if
any, beginning on April 1, 2007, and ending on the date subsequent thereto that
payroll deductions for such participant for the April 1, 2007, Exercise Period
has commenced. Such payment, if administratively feasible, must be made by check
or such other means prescribed by the Company within the period of time
prescribed by the Company, provided that such period will not extend beyond
sixty (60) days from the date that payroll deductions for such participant for
the April 1, 2007, Exercise Period has commenced, and must be made in accordance
with such other terms and conditions prescribed by the Company.”

Section 6(c) of the ESPP is amended in its entirety to read as follows effective
as of March 22, 2007:

“A participant may discontinue his or her participation in the Plan as provided
in Section 11, or may increase or decrease the rate of his or her payroll
deductions at any time during the Offering Period by completing or filing with
the Company a form provided by the Company notifying the payroll office of such
withdrawal or reduction of withholding rate; provided, however, that effective
for Offering Periods commencing on or after April 1, 2005, a participant may not
increase the rate of his or her payroll deductions during an Offering Period.
Notwithstanding the foregoing, a participant may increase the rate of his or her
payroll deductions during the Enrollment Window (as described in Section 5(c)).
The change in rate shall be effective as of the next pay date following receipt
of the form or at such other time as the Company and the participant may agree.”